UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4052


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN LE-GUY DAYE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00031-WO-1)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina, for
Appellant. Whitney N. Shaffer, Special Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Le-Guy Daye pleaded guilty to possession of ammunition by a convicted

felon in violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2012). The district court sentenced

him to 57 months’ imprisonment. Counsel has filed an Anders v. California, 386 U.S.
738 (1967) brief, finding no meritorious issues, but questioning whether the court

complied with Fed. R. Crim. P. 11 and whether Daye’s guilty plea was knowing and

voluntary. Daye was informed of his right to file a pro se supplemental brief, but has not

done so. The Government declined to file a brief. Finding no error, we affirm.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which he is pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The district court also must ensure

that the defendant’s plea is voluntary, supported by a sufficient factual basis, and not the

result of force, threats, or promises not contained in the plea agreement. Fed. R. Crim. P.

11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

       Because Daye did not move to withdraw his guilty plea in the district court or

otherwise preserve any allegation of Rule 11 error, we review the plea colloquy for plain

error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). “To prevail on a claim

of plain error, [Daye] must demonstrate not only that the district court plainly erred, but

also that this error affected his substantial rights.” Id. at 816. In the guilty plea context, a

defendant establishes that an error affected his substantial rights if he demonstrates a

                                               2
reasonable probability that he would not have pleaded guilty but for the error. Id. The

record reveals that the district court conducted a sufficient plea colloquy with Daye.

Accordingly, we conclude that the district court did not plainly err in accepting Daye’s

guilty plea.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Daye’s conviction and

sentence. This court requires that counsel inform Daye, in writing, of the right to petition

the Supreme Court of the United States for further review. If Daye requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Daye.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3